IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30277
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ALVARO GERMAN SALGADO CABALLERO,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 89-CR-452-5-A
                        - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Alvara German Salgado Caballero, federal inmate # 21378-034,

appeals from the district court’s denial of his motion

purportedly filed pursuant to 18 U.S.C. § 3742(a)(2).     Caballero

argues that his sentence was improperly enhanced because the

Government did not comply with 21 U.S.C. § 851(a)(1).     Caballero

argues for the first time that the district court should have

reduced his offense level for being a minor participant.

     As the district court noted, § 3742(a)(2) does not authorize


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30277
                                -2-



the relief that Caballero seeks.   18 U.S.C. § 3742; see United

States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (the

“provisions for modification of a sentence under § 3742 are

available to a defendant only upon direct appeal of a sentence or

conviction”).   Caballero’s arguments sound under 28 U.S.C.

§ 2255; however, as Caballero has filed at least one prior motion

for § 2255 relief and has not obtained this court’s authorization

to file a second or successive § 2255 motion, the district court

did not err by failing to construe his claims under § 2255.    The

district court properly dismissed Caballero’s motion for lack of

jurisdiction.   The district court’s denial of the motion is

AFFIRMED.